Exhibit 10.1

FIRST SUPPLEMENTAL INDENTURE

     FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into
as of July 13, 2006, among Aventine Renewable Energy Holdings, Inc., a Delaware
corporation (the “Company”), the guarantors party hereto (“the “Guarantors”),
Wells Fargo Bank, N.A., as trustee (the “Trustee”) and Wells Fargo Bank, N.A.,
as collateral agent (the “Collateral Agent”).

RECITALS

     WHEREAS, the Company, the Guarantors party thereto and the Trustee entered
into the Indenture, dated as of December 17, 2004 (the “Indenture”), relating to
the Company’s Senior Secured Floating Rate Notes due 2011 (the “Notes”);

     WHEREAS, the Company and the Guarantors propose certain amendments to the
Indenture (the “Indenture Amendments”) with respect to the Notes, which
Indenture Amendments must be approved with the consent of the holders (the
“Holders”) of a majority of the outstanding aggregate principal amount of the
Notes;

     WHEREAS, the Company and the Guarantors also propose certain additional
amendments to the Indenture and the Security Documents (as defined in the
Indenture) (the “Security Documents Amendments” and together with the Indenture
Amendments, the “Proposed Amendments”) with respect to the release of all of the
Collateral under the Notes, which Security Documents Amendments must be approved
with the consent of at least two-thirds of the outstanding aggregate principal
amount of the Notes;

     WHEREAS, the Company has made an offer to purchase for cash the Notes and
solicited consents (the “Offer and Solicitation”) of the Holders of the Notes to
the Proposed Amendments pursuant to the Offer to Purchase and Consent
Solicitation Statement dated June 14, 2006 (the “Statement”), each upon the
terms and subject to the conditions set forth therein;

     WHEREAS, pursuant to the Statement, Company has received the valid consents
of the Holders of at least a majority in outstanding aggregate principal amount
of the Notes consenting to the substance of the Indenture Amendments set forth
in this Supplemental Indenture;

     WHEREAS, pursuant to the Statement, the Company has received the valid
consents of the Holders of at least two-thirds in outstanding aggregate
principal amount of the Notes consenting to the substance of the Security



--------------------------------------------------------------------------------





Documents Amendments relating to the release of all of the Collateral for the
Notes under the Security Documents;

     WHEREAS, all conditions and requirements necessary to make this
Supplemental Indenture a valid, binding and legal instrument in accordance with
the terms of the Indenture have been performed and fulfilled and the execution
and delivery hereof have been in all respects duly authorized; and

     WHEREAS, pursuant to Section 9.7 of the Indenture, the Trustee is
authorized to execute and delivery this Supplemental Indenture.

     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually covenanted and agreed as follows:

     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture.

     Section 2. Proposed Amendments to Indenture. Effective as of the Amendment
Effective Date for the Proposed Amendments (as defined below):

     (a) The following Sections of the Indenture shall no longer apply with
respect to the Notes and the corresponding provisions in the Notes shall be
deemed to be deleted in their entirety and replaced with the phrase
“Intentionally Omitted”:

Existing Section Number   Caption       Section 4.3 in its entirety   Limitation
on Restricted Payments       Section 4.4 in its entirety   Limitation on
Indebtedness and Issuance of   Preferred Stock       Section 4.5 in its entirety
  Corporate Existence       Section 4.6 in its entirety   Payment of Taxes and
Other Claims       Section 4.7 in its entirety   Maintenance of Properties and
Insurance       Section 4.8 in its entirety   Compliance Certificate; Notice of
Default       Section 4.9 in its entirety   Compliance with Laws       Section
4.10 in its entirety   Commission Reports and Reports to Holders       Section
4.12 in its entirety   Limitations on Transactions with   Shareholders and
Affiliates       Section 4.13 in its entirety   Limitation on Dividend and Other
Payment   Restrictions Affecting Subsidiaries       Section 4.14 in its entirety
  Limitation on the Issuance and Sale of Capital   Stock of Restricted
Subsidiaries


2



--------------------------------------------------------------------------------





Section 4.15 in its entirety Issuances of Guarantees by Restricted Subsidiaries
    Section 4.16 in its entirety Limitations on Liens     Section 4.18, clauses
(a)(1) and (a)(2) Limitation on Asset Sales     Section 4.19 in its entirety
Pledge of Capital Stock of NELLC     Section 4.20 in its entirety Limitation on
Sale and Leaseback Transactions     Section 4.21 in its entirety Limitation on
Business Activities     Section 4.22 in its entirety Limitation of Impairment of
Security Interest


     (b) Section 5.1 of the Indenture captioned “Consolidation, Merger and Sale
of Assets” is hereby amended by rendering clauses (c)(i) and (c)(ii)
inapplicable with respect to the Notes.

     (c) Section 6.1 of the Indenture captioned “Events of Default” is hereby
amended by rendering each of the clauses (iv), (v), (vi), (vii), (viii), (ix)
and (x) inapplicable with respect to the Notes.

     (d) Any definitions used exclusively in the provisions of the Indenture
which no longer apply to the Notes pursuant to paragraphs (a) through (c) of
this Section 2 are hereby deleted in their entirety from the Notes and in the
Indenture shall no longer apply with respect to the Notes and all references to
paragraphs, sections, articles or other terms or provisions of the Indenture
which no longer apply to the Notes pursuant to paragraphs (a) through (c) of
this Section 2 above hereby deleted in their entirety in the Notes and in the
Indenture shall no longer apply to the Notes.

     Section 3. Release Of Collateral. (a) The Note Liens are hereby released in
their entirety, effective as of the Amendment Effective Date. The Trustee hereby
instructs the Collateral Agent to execute and deliver, and the Collateral Agent
will promptly execute and deliver, such instruments effectuating or confirming
such release or termination of the Note Liens created in favor of the Secured
Parties under the Security Documents, effective on the Amendment Effective Date.
The Trustee will, at the sole cost and expense of the Company and the
Guarantors, execute and deliver to the Company and the Guarantors such documents
as the Company and the Guarantors may reasonably request.

     (b) Trustee and the Collateral Agent each further authorize the Company and
the Guarantors to file financing statement releases or terminations, as
appropriate, for the benefit of the Company and the Guarantors in appropriate
form to evidence the matters referred to in Section 3(a) above and for filing in
the offices and jurisdictions that the Company or the Guarantors reasonably
deems necessary or appropriate for or to give effect to the foregoing.

3



--------------------------------------------------------------------------------





     Section 4. Indenture Ratified. Except as hereby otherwise expressly
provided, the Indenture is in all respects ratified and confirmed, and all the
terms, provisions and conditions thereof shall be and remain in full force and
effect.

     Section 5. Counterparts. This Supplemental Indenture may be signed in
various counterparts which together will constitute one and the same instrument.

     Section 6. Supplemental Indenture Is a Supplement To Indenture. This
Supplemental Indenture is an amendment supplemental to the Indenture and this
Supplemental Indenture will henceforth be read together.

     Section 7. Governing Law. This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of New York.

     Section 8. References to Supplemental Indenture. Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this Supplemental Indenture may refer to the Indenture
without making specific reference to this Supplemental Indenture, but
nevertheless all such references to the Indenture shall include this
Supplemental Indenture unless the context otherwise requires.

     Section 9. Effect of this Supplemental Indenture. From and after the
Amendment Effective Date, the Indenture shall be deemed to be modified as herein
provided but except as modified hereby, the Indenture shall continue in full
force and effect. The Indenture as modified hereby shall be read, taken and
construed as one and the same instrument.

     Section 10. Severability. In the event that any provisions of this
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

     Section 11. Trust Indenture Act. If any provisions hereof limit, qualify or
conflict with any provisions of the Trust Indenture Act of 1939 required under
the Trust Indenture Act of 1939 to be a part of and govern this Supplemental
Indenture, the provisions of the Trust Indenture Act of 1939 shall control. If
any provision hereof modifies or excludes any provision of the Trust Indenture
Act of 1939 that pursuant to the Trust Indenture Act of 1939 may be so modified
or excluded, the provisions of the Trust Indenture Act of 1939 as modified or
excluded hereby shall apply.

     Section 12. Trustee Makes No Representation. The Trustee makes no
representation as to the validity or adequacy of this Supplemental Indenture or
the recitals contained herein.

     Section 13. Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction thereof.

4



--------------------------------------------------------------------------------





     Section 14. Effectiveness. This Supplemental Indenture shall become
effective upon execution by the Company, the Guarantors and the Trustee. As used
herein, the “Amendment Effective Date” shall mean (i) with respect to the
Indenture Amendments, the date that the Company delivers written notice to the
Trustee that valid consents have been received from Holders of at least a
majority of the then outstanding aggregate principal amount of Notes and the
related Notes have been accepted for purchase in the Offer and Solicitation and
(ii) with respect to the Security Documents Amendments and the release of the
Note Liens thereunder, the date that the Company delivers written notice to the
Trustee that consents have been received from Holders of at least two-thirds of
the then outstanding aggregate principal amount of the Notes and the relating
Notes have been accepted for purchase in the Offer and Solicitation.

[Signature Page Follows]

5



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.

AVENTINE RENEWABLE ENERGY
         HOLDINGS, INC.       By: /s/ William J. Brennan  

--------------------------------------------------------------------------------

  Name: William J. Brennan   Title: Chief Accounting &
Compliance Officer


AVENTINE RENEWABLE ENERGY,
         LLC, as Guarantor       By: /s/ Ronald H. Miller  

--------------------------------------------------------------------------------

  Name: Ronald H. Miller   Title: President & CEO


AVENTINE RENEWABLE ENERGY,
         INC., as Guarantor       By: /s/ Ronald H. Miller  

--------------------------------------------------------------------------------

  Name: Ronald H. Miller   Title: President & CEO


WELLS FARGO BANK, N.A., as
         Trustee       By: /s/ Jane Y. Schweiger  

--------------------------------------------------------------------------------

  Name: Jane Y. Schweiger   Title: Vice President


WELLS FARGO BANK, N.A., as
         Collateral Agent       By: /s/ Jane Y. Schweiger  

--------------------------------------------------------------------------------

  Name: Jane Y. Schweiger   Title: Vice President





--------------------------------------------------------------------------------